id office uilc cca_2011030110580737 ---------- number release date from ------------------- sent tuesday march am to -------------------- cc ----------- subject re aar day objection letter and notice partners your question is whether for deficiency tmp filed aars under c with more than partners no proceeding should we be issuing the day objection all partners you are correct that we should be issuing day objection letters under section b to all partners no distinction between notice and non-notice partners because each would have to object on their own we would not have to issue such letters to non-notice partners if the tmp signs a settlement agreement binding the non-notice partners ie partners with less than a one percent interest under section c
